Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP2018-102028 filed on 5/29/18.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate subject matter directed towards further clarification on time axis directions and simultaneous displaying of image data.  Furthermore, adding a limitation directed towards further text and /or sound integration with regards to timeline axis display is disclosed in MASUO (Pub. No.: US 2011-0206345), and would not further allowance if proposed in a potential amendment.  






35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-18 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-18, an additional image generation unit configured to generate is considered to read on Fig. 1 additional image generation unit 5; an image editing processing unit configured to perform is considered to read on Fig. 1 image editing processing unit 6; an editing operation image generation unit configured to generate is considered to read on Fig. 1 editing operation image generation unit 8.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Said claim discloses a "program for causing an information processing apparatus to execute" (line 1).  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date 
Claims 1-2, 4-5, 8, 13, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over SHIONOZAKI et al. (Pub. No:  US 2013-0142452).

As per Claim 1 SHIONOZAKI discloses An image processing apparatus comprising (Figs. 1-4, 8-10 [Abstract]): 
an additional image generation unit configured to generate an additional image to be added to moving image data (Figs. 1-4, 8-10 generate image 82 via extraction from imaging device 10 via processing device 20 [0046-0049] – will be added to moving image data foreground object [0058-0059]); 
and an image editing processing unit configured to perform image editing processing of adding the additional image to the moving image data (Figs. 1-4, 8-10 edit processing unit performs the composite via combining unit 250 – will be added to moving image data foreground object [0058-0059] [0046-0049]), using depth information of a pixel in the moving image data to which the additional image is to be added (Figs. 1-4, 8-10 pixel depth of foreground object 84 [0043] [0054] [0056] [0058-0059] [0066-0067] [0082-0083]). 


As per Claim 2 SHIONOZAKI discloses The image processing apparatus according to claim 1, wherein 
the image editing processing unit performs image editing, reflecting a front-rear relationship between an object and the additional image, using the depth information of the object in the moving image data and depth information set for the additional image (Figs. 1-2, 4, 6-8 front and rear threshold values [0062-0066]). 


As per Claim 4 SHIONOZAKI discloses The image processing apparatus according to claim 1, wherein 
the additional image is an effect image generated using a moving object detection result in the moving image data (Figs. 4, 6-8 effect processing unit 2 from detecting human object movement to apply alarm mark for moving effects use effect image [0064-0065] [0075]). 

As per Claim 5 SHIONOZAKI discloses The image processing apparatus according to claim 4, wherein 
depth information according to a moving object is set for the effect image, and the image editing processing unit performs image editing (Figs. 4, 6-8 effect processing unit 2 from detecting human object movement [0064-0065] [0075]), reflecting a front-rear relationship between an object and the additional image, using the depth information of the object in the moving image data and depth information set for the effect image (Figs. 1-2, 4, 6-8 front and rear threshold values – alarm mark 88 for the effect image as the movement object detection [0062-0066]). 

As per Claim 8 SHIONOZAKI discloses The image processing apparatus according to claim 1, wherein 
the additional image is an effect image representing a motion mode (either or) or a motion type of a moving object in the moving image data (Figs. 4, 6-8 effect processing unit 2 from detecting human object movement for motion type [0064-0065] [0075]). 

As per Claim 13 SHIONOZAKI discloses The image processing apparatus according to claim 1, wherein
the additional image is an information presentation image generated using acquired information (Figs. 1-4, 8-10 generate image 82 via extraction from imaging device 10 via processing device 20 – captured as a presentation image [0046-0049] – will be added to moving image data foreground object [0058-0059]). 

As per Claim 19 SHIONOZAKI discloses An image processing method executed by an information processing apparatus comprising (Figs. 1-4, 8-10 [Abstract]): 
a process of generating an additional image to be added to moving image data (See said analysis for Claim 1); and a process of performing image editing processing of adding the additional image to the moving image data, using depth information of a pixel in the moving image data to which the additional image is to be added (See said analysis for Claim 1). 

As per Claim 20 SHIONOZAKI discloses A program for causing an information processing apparatus to execute (Figs. 1-4, 8-10 [0055] [0087]): 
a step of generating an additional image to be added to moving image data (See said analysis for Claim 1); and a step of performing image editing processing of adding the additional image to the moving image data, using depth information of a pixel in the moving image data to which the additional image is to be added (See said analysis for Claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIONOZAKI et al. (Pub. No:  US 2013-0142452) in view of TANAKA (Pub. No.: US 2010-0328432). 

As per Claim 3 SHIONOZAKI discloses The image processing apparatus according to claim 1, wherein 
the additional image is according to the depth information (Figs. 1-4, 8-10 pixel depth of foreground object 84 [0043] [0054] [0056] [0058-0059] [0066-0067] [0082-0083]) at an insertion position of the additional image in the moving image data and synthesized with the moving image data (Figs. 1-4, 8-10 generate image 82 via extraction from imaging device 10 via processing device 20 [0046-0049] – will be added at point for effect processing unit 2 from detecting human object movement to apply alarm mark for moving effects use effect image [0064-0065] [0075] / synthesized to moving image data foreground object [0058-0059]). 
image is adjusted in size ([0035])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include image is adjusted in size taught by TANAKA into the system of SHIONOZAKI and because of the benefit taught by TANAKA to disclose additional information and depth information analysis in stereoscopic images for display for resizing to an optimum size if required whereby SHIONOZAKI is directed towards additional information and depth information analysis in obtaining 3D images for display and would benefit from the teachings of resizing if needed for depth related issues to improve upon the systems visual outputs.

As per Claim 6 SHIONOZAKI discloses The image processing apparatus according to claim 4, wherein 
depth information according to a moving object is set for the effect image, and the effect image is according to the depth information and synthesized with the moving image data (Figs. 1-4, 8-10 generate image 82 via extraction from imaging device 10 via processing device 20 [0046-0049] –effect processing unit 2 from detecting human object movement to apply alarm mark for moving effects use effect image [0064-0065] [0075] / synthesized to moving image data foreground object [0058-0059]). 
image is adjusted in size (See said analysis for Claim 3) 
Claims 7, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIONOZAKI et al. (Pub. No:  US 2013-0142452) in view of WATANABE et al. (Pub. No.: US 2013-0016954). 

As per Claim 7 SHIONOZAKI discloses The image processing apparatus according to claim 1, wherein the additional image is an effect image (Figs. 4, 6-8 effect processing unit 2 from detecting human object movement for motion type [0064-0065] [0075])
SHIONOZAKI does not disclose but WATANABE discloses image representing a locus of a moving object in the moving image data (Figs. 1-2, 4, 6-7 [0084]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include image representing a locus of a moving object in the moving image data taught by WATANABE into the system of SHIONOZAKI and because of the benefit taught by WATANABE to disclose an object 3D representation of an object in a moving image to include time and depth axis operations to improve editing capabilities whereby SHIONOZAKI is directed towards edit processing for object 3D representation of an object in a moving image and would benefit from the 

As per Claim 14 SHIONOZAKI discloses The image processing apparatus according to claim 1, further comprising: 
an editing operation image generation unit configured to generate an editing operation image for editing the additional image added to the moving image data (Figs. 1-4, 8-10 edit processing unit performs the composite via combining unit 250 – will be added to moving image data foreground object [0058-0059] [0046-0049])
SHIONOZAKI does not disclose but WATANABE discloses image in which a time axis and a depth axis of a moving image are expressed as a user interface image (Figs. 1-2, 4, 6-7 moving image time axis [Abstract] depth axis [0024] image editing UI [0023-0024] depth 4022 [0027] [0030]) (The motivation that applied in Claim 7 applies equally to Claim 14). 

As per Claim 15 SHIONOZAKI discloses The image processing apparatus according to claim 14, wherein 
SHIONOZAKI does not disclose but WATANABE discloses the editing operation image includes a display area having one axis as the time axis and the other axis as the depth axis (Figs. 1-2, 4, 6-7 moving image time axis [Abstract] depth axis [0024] image editing UI [0023-0024] depth 4022 [0027] [0030]) (The motivation that applied in Claim 14 applies equally to Claim 15).
As per Claim 16 SHIONOZAKI discloses The image processing apparatus according to claim 14, wherein the editing operation image is an image (Figs. 1-4, 8-10 edit processing unit performs the composite via combining unit 250 – will be added to moving image data foreground object [0058-0059] [0046-0049])
SHIONOZAKI does not disclose but WATANABE discloses in which information in a time axis direction and an image at a certain point of time are simultaneously displayed (Figs. 6-7 time axis information at that point of time for edit as the certain point the image are displayed at the same time [0024] [0023-0024] [0027] [0030]) (The motivation that applied in Claim 14 applies equally to Claim 16). 

As per Claim 18 SHIONOZAKI discloses The image processing apparatus according to claim 14, wherein the editing operation image is an image (Figs. 1-4, 8-10 edit processing unit performs the composite via combining unit 250 – will be added to moving image data foreground object [0058-0059] [0046-0049]) 
 in which an image at a certain point of time in a time axis direction is displayed as a stereoscopic image (Figs. 1-4, 6-7 3D binocular image [0077-0079] [0082] [0084-0086]) (The motivation that applied in Claim 14 applies equally to Claim 18). 
				
Claims 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIONOZAKI et al. (Pub. No:  US 2013-0142452) in view of MASUO (Pub. No.: US 2011-0206345). 

As per Claim 9 SHIONOZAKI discloses The image processing apparatus according to claim 1, wherein the additional image (See said analysis for Claim 1) 
SHIONOZAKI does not disclose but MASUO discloses image is a telop image generated using a sound detection result in the moving image data (Figs. 1-2, 4, 7 telop for detected sound of crying [0043-0044] – video processing portion 19 [0033] [0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include image is a telop image generated using a sound detection result in the moving image data as taught by MASUO into the system of SHIONOZAKI and because of the benefit 

As per Claim 10 SHIONOZAKI discloses The image processing apparatus according to claim 9, wherein 
SHIONOZAKI does not disclose but MASUO discloses the telop image is an image displaying text data on a basis of sound recognition from the moving image data (Figs. 4-6 telops detected sounds [0043-0044] displaying telop display 20 [0055-0056]) (The motivation that applied in Claim 9 applies equally to Claim 10). 

As per Claim 12 SHIONOZAKI discloses The image processing apparatus according to claim 9, wherein 
SHIONOZAKI does not disclose but MASUO discloses the telop image is an image in a different mode according to emotion information of a speaker in the moving image data (Figs. 4-6 telops sound modes notification modes or human emotion of crying [0043-0044] [0055-0056]) (The motivation that applied in Claim 9 applies equally to Claim 12). 
		
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIONOZAKI et al. (Pub. No:  US 2013-0142452) in view of MASUO (Pub. No.: US 2011-0206345), as applied in Claims 9-10, 12, and further in view of IKEDA et al. (Pub. No.: US 2012-0154383) 

As per Claim 11 SHIONOZAKI discloses The image processing apparatus according to claim 9, wherein 
SHIONOZAKI does not disclose but MASUO discloses the telop image is an image in a different mode according to sound recognized from the moving image data (Figs. 4-6 telop sound modes notification modes or human emotion of crying [0043-0044] [0055-0056]) (The motivation that applied in Claim 9 applies equally to Claim 11).
SHIONOZAKI and MASUO do not disclose but IKEDA discloses the telop image according to a volume of a sound ([0005])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the telop image according to a volume of a sound as taught by IKEDA into the system of SHIONOZAKI and MASUO because of the benefit taught by IKEDA to disclose extended sound processing for image 3D data whereby SHIONOZAKI and MASUO processes 3D data and would benefit from expanding to related sound capabilities.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIONOZAKI et al. (Pub. No:  US 2013-0142452) in view of WATANABE et al. (Pub. No.: US 2013-0016954), as applied in Claims 7, 14-16, 18, and further in view of TERADA et al. (Pub. No.: US 2015-0347076). 

As per Claim 17 SHIONOZAKI discloses The image processing apparatus according to claim 14, wherein 
SHIONOZAKI does not disclose but WATANABE discloses the editing operation image is an image in which an image at a certain point of time is simultaneously displayed with information in a time axis direction (Figs. 6-7 time axis information at that point of time for edit as the certain point the image are displayed at the same time [0024] [0023-0024] [0027] [0030]) (The motivation that applied in Claim 14 applies equally to Claim 17)
SHIONOZAKI and WATANABE do not disclose but TERADA discloses specifying the certain point of time on an image indicating the information in a time axis direction (Fig. 5 elements 51-57 [0184-0185]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include specifying the certain point of time on an image indicating the information in a time axis direction as taught by TERADA into the system of SHIONOZAKI and WATANABE and because of the benefit taught by TERADA to disclose an information presentation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-FRI from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.